Citation Nr: 1760998	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-11 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for diabetes mellitus due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO, inter alia, granted service connection for left ear hearing loss and assigned an initial noncompensable (zero percent) rating effective June 1, 2009, denied service connection for diabetes mellitus, and denied reopening a claim for service connection for a right shoulder disability.  The Veteran timely appealed the initial rating assigned for left ear hearing loss, as well as the denials of service connection for diabetes mellitus type II and of the application to reopen a claim for service connection for a right shoulder disability.

In November 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In September 2017, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of those hearings are of record.

The issues of entitlement to service connection for a right shoulder disability and for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  On September 18, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to an initial compensable rating for left ear hearing loss on the record at the Board hearing.

2.  In a February 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a right shoulder disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

3.  Evidence received since the February 2007 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right shoulder disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to an initial compensable rating for left ear hearing loss have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

2.  The February 2007 decision that denied the claim for entitlement to service connection for a right shoulder disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

3.  Evidence received since the February 2007 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a right shoulder disability have therefore been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

At the beginning of the September 18, 2017 Board hearing, the Veteran indicated that he was withdrawing his appeal of the denial of the claim for entitlement to a compensable rating for left ear hearing loss.  See Board Hearing Transcript, p. 2.  As this appeal was withdrawn on the record at a hearing, the Board does not have jurisdiction over it, and it is therefore dismissed.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.204(b).

II.  Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See id. at 118.

In February 2007, the RO denied the Veteran's claim for service connection for a right shoulder disability.  The Veteran was notified of this denial in a February 2007 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  In its February 2007 denial, the RO stated that service connection was denied since the condition neither occurred in nor was caused by service.  Thus, the basis for the prior denial was, in part, that there was no nexus between a right shoulder disability and service.  However, the evidence received since the February 2007 denial includes the Veteran's September 2017 Board hearing testimony, in which he indicated that the right shoulder problems he experienced in service continued from then until the present.  The testimony is competent and presumed credible for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  As this testimony relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for a right shoulder disability is warranted.


ORDER

The appeal of the denial of the claim for entitlement to an initial compensable rating for left ear hearing loss is dismissed.

The application to reopen a claim for entitlement to service connection for a right shoulder disability is granted.





REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability, the record indicates that the disability or symptoms may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2017).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.

As to the claim for service connection for a right shoulder disability, the Veteran claims that he has a current right shoulder disability that is related to a right shoulder injury he sustained when he was thrown out of his bunk and onto a torpedo during a typhoon while serving on a diesel submarine in service.  In the alternative, the Veteran claims that he has a current right shoulder disability that is related to the duties he performed in service as a torpedoman, to include operating weapon hoists with chains and nylon lines, removing and loading torpedoes from tubes, and conducting weekly maintenance on tubes and torpedoes.  Here, VA treatment records show diagnoses of right shoulder degenerative joint disease or osteoarthritis.  In addition, the Veteran's DD 214 Form shows that he served on the USS Pomodon (SS-486) as a torpedoman's mate.  Also, in a February 2011 buddy statement, a fellow service member, who also served on the USS Pomodon with the Veteran, stated that he recalled the Veteran suffering injury to his right shoulder during a typhoon, as described by the Veteran above, and that other members of the crew had to cover the Veteran's watch station as a result.  Moreover, during the September 2017 Board hearing, the Veteran indicated that he has continually experienced right shoulder problems since the claimed in-service right shoulder injury to the present.

As to the claim for service connection for diabetes mellitus, the Veteran claims that he has current diabetes mellitus that is related to in-service Agent Orange exposure. Here, VA treatment records show a diagnosis of type II or unspecified type diabetes mellitus.  The Board notes that VA laws and regulations provide that if a Veteran was exposed to Agent Orange during service, certain listed diseases, including Type 2 diabetes mellitus, are presumptively service-connected.  38 U.S.C. § 1116(a)(1), (a)(2)(A), (a)(2)(H); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service in Vietnam generally means service on land or in its inland waterways, or where service involved visitation to Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VA Adjudication Procedures Manual, M21-1, pt. IV, subpt. ii, ch.1, sec.H.2.a (Aug. 23, 2011); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation of the statute requiring that a veteran set foot in Vietnam in order to be entitled to the presumption).  However, the Veteran does not claim that he set foot in Vietnam or that the USS Pomodon traveled in the inland waterways of Vietnam or even docked in Vietnam.  Instead, he asserts that he was exposed to Agent Orange from distilling sea water for the ship's fresh water (used for cooking and personal hygiene) close to Vietnam's shore and from surfacing every night to charge the ship's propulsion batteries and to clean off the periscope lenses close to Vietnam's shore (to especially include times that it was raining).  In support of his assertions, the Veteran submitted an excerpt from an Institute of Medicine (IOM) update regarding veterans and Agent Orange exposure, which discussed a study of potable-water contamination on ships offshore during the Vietnam conflict that, in part, was the basis for the Australian Department of Veterans Affairs' determination that Royal Australian Naval personnel who served offshore were exposed to dioxins that resulted from herbicide spraying in Vietnam even if they did not go ashore during their tour of duty.  See Veterans and Agent Orange: Update 2008, Institute of Medicine, pp, 54-5 (2008).

Consequently, the foregoing evidence indicates that the Veteran has current right shoulder disability and diabetes mellitus that may be associated with service.  Accordingly, the Board has determined that the "low threshold" necessary to trigger VA's duty to obtain an examination has been satisfied.  McLendon, 20 Vet. App. at 83.  Therefore, the Board finds that the claims for service connection for a right shoulder disability and for diabetes mellitus must be remanded for the Veteran to be scheduled for a VA examination to determine the nature and etiology of any right shoulder disability and diabetes mellitus.

As this matter is being remanded, any updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination as to the nature and etiology of his current right shoulder disability.  All necessary tests should be conducted.

The examiner should first identify any current (since approximately June 2009, the date of the filing of the Veteran's claim) right shoulder disability.  Then, as to each such disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to service, to include the Veteran's reported in-service right shoulder injury during a typhoon and duties as a torpedoman's mate.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion(s).  The absence of contemporaneous medical evidence should not be a basis for the opinion(s).

A complete rationale should accompany any opinion provided.

3.  Schedule the Veteran for a VA examination as to the nature and etiology of his current diabetes mellitus.  All necessary tests should be conducted.

The examiner should first identify any current (since approximately June 2009, the date of the filing of the Veteran's claim) diabetes mellitus.  Then, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran was exposed to Agent Orange while serving offshore in Vietnam, to include the Veteran's report of distilling sea water and surfacing close to Vietnam's shore.

In formulating this opinion, the examiner is requested to review the excerpt from the IOM's Veterans and Agent Orange: Update 2008, which discussed a study of potable-water contamination on ships offshore during the Vietnam conflict that, in part, was the basis for the Australian Department of Veterans Affairs' determination that Royal Australian Naval personnel who served offshore were exposed to dioxins that resulted from herbicide spraying in Vietnam even if they did not go ashore during their tour of duty, and indicate whether it supports a finding that the Veteran was exposed to Agent Orange during service.

A complete rationale should accompany any opinion provided.

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


